Citation Nr: 0944285	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 
1992; prior thereto, she also served on several periods of 
active duty for training (ACDUTRA) in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for PTSD.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and her 
representative if any further action is required on their 
part.


REMAND

The Veteran claims entitlement to service connection for PTSD 
due to a sexual assault stressor.  According to her account, 
she was raped by multiple unknown assailants in an incident 
that occurred during a 12-day period of ACDUTRA with the 
861st QM (Quartermaster) Company in May 1979 or May 1980.  
She stated that during this period of ACDUTRA, she was in 
North Carolina attending drill at Fort Bragg, which was 
located adjacent to Pope Air Force Base (AFB).  While off-
duty on a Friday evening, she was socializing at the Pope AFB 
Non-Commissioned Officers' (NCO) club when she met the 
acquaintance of an unknown serviceman.  She lost 
consciousness during the course of the evening and when she 
regained consciousness she found herself in the emergency 
room of Womack Army Medical Center at Fort Bragg, where she 
was told that she was brought in by a man who did not leave 
his name, remain for questioning, or make a report other than 
he saw that the unconscious Veteran had a military 
identification card on her and so he deemed it appropriate to 
take her to the nearest military medical facility.  The 
Veteran believed that she was given a drugged drink at some 
point during her visit to the NCO club at Pope AFB, as she 
had no recollection of the evening beyond meeting the 
serviceman and no memory prior to waking up at Womack Army 
Medical Center.  She was informed by the attending physicians 
that she had been sexually assaulted by several men, as they 
found semen that was traceable to more than one individual 
and bruises and other marks on her arms, inner thighs, and 
genitalia consistent with rape.  The Veteran was treated and 
then released from Womack Army Medical Center on Sunday with 
the advisory that she obtain victim counseling.  The Veteran 
then reported for duty on Monday, where she reported the 
incident to her commanding NCO (identified as "1st Sergeant 
[redacted]").  However, she was told by 1st Sergeant 
[redacted] that her own flirtatious behavior may have caused 
her rape and no further action was taken.  She stated that 
she did not seek counseling immediately after the rape           
incident because [redacted]'s unsympathetic remark convinced 
her that her superiors would never support or approve a 
request from her to receive counseling.  She thereafter 
continued to serve in the military, including a period of 
active duty that lasted for over six years, but she 
internalized her emotions over the traumatic incident and 
self-medicated herself with alcohol, becoming what she 
described as a functioning alcoholic, able to execute her 
professional obligations while on duty and drinking to cope 
with her trauma off duty.  At the time of the incident, she 
was married but separated from her then-spouse, Mr. F.C.  She 
stated that she did not report the incident immediately 
afterward to Mr. F. C., but revealed it to him much later.  

Associated with the Veteran's claims file are VA medical 
records for the period from November 1998 to October 2007, 
which include counseling and treatment reports for PTSD 
associated with her accounts of having been sexually abused 
prior to military service by her stepfather, the 
aforementioned rape incident during ACDUTRA in May 1979 or 
May 1980, and being the victim of a sexual assault that 
occurred after her period of active duty, in which she was 
beaten and raped by a man she was dating.  According to her 
account, the assailant was charged and served time in prison 
for the rape.

The Board has reviewed the Veteran's claims file and notes 
that the records of her alleged post-rape treatment at Womack 
Army Medical Center at Fort Bragg in May 1979 or May 1980 are 
not associated with the evidence.  As the records of such 
treatment would be extremely probative evidence towards 
proving that the Veteran's alleged stressor had actually 
occurred, the case should be remanded to the RO so that a 
search for these records may conducted; if they are shown to 
exist, they should be obtained and made a part of the 
evidence.  

Further development of the record is also necessary to 
determine whether or not the Veteran was, in fact, on ACDUTRA 
or, at the very least, inactive duty training (INACDUTRA) 
during the time that the alleged sexual assault of May 1979 
or May 1980 occurred.  As her period of full-time active duty 
as recognized in the statute in 38 U.S.C.A. § 101(21)(A) 
(West 2002) did not commence until April 1986, over five 
years after the date of the alleged stressor incident, if the 
alleged rape incident is proven to have occurred, service 
connection may be awarded for PTSD clinically demonstrated to 
be related to said stressor as an injury occurring during 
active military service only if it occurred during a period 
of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. § 101(24)(B),(C)(i) 
(West 2002).  Therefore, her reserve records showing her duty 
status for the months of May 1979 and May 1980, if any such 
records exist, should be obtained for inclusion in the 
evidence.

In view of the clinical evidence indicating that the Veteran 
claims to have been a victim of sexual abuse that allegedly 
occurred prior to, during, and after active service, the 
Veteran should be provided with a VA psychiatric examination 
to determine whether or not she has a firm Axis I diagnosis 
of PTSD under the criteria of Diagnostic & Statistical 
Manual, Fourth Edition (DSM-IV) of the American Psychiatric 
Association.  If a PTSD diagnosis is established, the 
examiner should provide a detailed opinion addressing the 
degree to which the Veteran's alleged stressor of having been 
sexually assaulted in active duty in May 1979 or May 1980 
contributed towards this diagnosis.  The examiner should have 
access to the Veteran's claims file for review of her 
pertinent clinical history, and the opinion presented should 
be supported by an adequate discussion of the facts of record 
and a rationale.

Therefore, in view of the foregoing discussion, the case is 
accordingly REMANDED to the RO via the AMC for the following 
action:

1.  The RO should contact Womack Army 
Medical Center at Fort Bragg and request 
to be provided with those medical 
treatment records pertinent to the 
Veteran's emergency room and/or inpatient 
treatment in May 1979 or May 1980.  The RO 
is reminded that the Veteran's last name 
was "[redacted]" at the time of the 
alleged incident, and that her maiden name 
prior to then was "[redacted]."  
Therefore, as it is not known with 
certainty that the Veteran's military 
identification on admission to Womack Army 
Medical Center for treatment reflected 
that her last name was either [redacted] or 
[redacted], the RO's search for these 
treatment records should be for a patient 
with either or both of these surnames.  
Any medical records obtained should be 
associated with the claims file.

2.  After the above development has been 
undertaken, the RO's military records 
specialist should obtain all Army Reserve 
records pertaining to the Veteran, to 
include medical and personnel records.  
The records obtained should also include, 
but are not limited to, those pertaining 
to her Army Reserve service with the 861st 
Quartermaster Company and Inactive Ready 
Reserve.  The specialist should then 
determine the Veteran's duty status, be it 
ACDUTRA or INACDUTRA, for all periods 
during her time as a member of the Army 
Reserve, with particular attention 
directed towards her duty status for the 
months of May 1979 and May 1980, or those 
dates pertinent to her hospital treatment 
at Womack Army Medical Center following 
her alleged sexual assault (if any records 
of such treatment are obtained). 

3.  After the above development has been 
undertaken, the Veteran should be 
scheduled for a psychiatric examination to 
determine her current diagnosis on Axis I.  
The examiner should have access to the 
Veteran's claims file for review of her 
pertinent clinical history.  If PTSD is 
diagnosed, the examiner should provide a 
detailed opinion addressing the degree to 
which the Veteran's alleged stressor of 
being sexually assaulted in active duty 
contributed towards this diagnosis.  Any 
opinion(s) presented should be supported 
by an adequate discussion of the facts of 
record and a rationale. 

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  

5.  After completing any additional 
development deemed necessary, the claim of 
entitlement to service connection for PTSD 
should be readjudicated.  In the event 
that the claim remains denied, the Veteran 
and her representative should be provided 
a supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After they have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

